Exhibit 10.49




Execution Copy
PRIVATE AND CONFIDENTIAL


SHARE SALE AND PURCHASE AGREEMENT
This Share Sale and Purchase Agreement (this "Agreement") is made on 27 November
2016 (the "Effective Date")
BETWEEN:
(1)
AxMeko AB, a company duly incorporated and organized under the laws of Sweden,
with corporate registration number 556690-7969 ("the Seller"); and

(2)
LKQ Netherlands B.V., a company duly incorporated and organized under the laws
of the Netherlands, with corporate registration number 852710896 ("the Buyer").

The Seller and the Buyer are hereinafter collectively referred to as the
"Parties" and individually as a "Party".


BACKGROUND:
(A)
The Seller is a major shareholder in Mekonomen AB (publ), 556392-1971, ("the
Company") which company has its shares listed at Nasdaq Stockholm.

(B)
The Seller currently holds 9,516,235 shares in the Company (the "Shares") which
the Seller wishes to sell to the Buyer and the Buyer wishes to purchase the
Shares on the terms and conditions set out in this agreement (the
"Transaction").

(C)
In the context of the above, the Parties have entered into this agreement with
the joint intention to conclude the anticipated Transaction as soon as possible.



IT IS AGREED as follows:
1
Sale and Purchase of the Shares

1.1     The Seller sells and the Buyer purchases the Shares, together with all
rights attached to them.


2
Purchase Price

2.1    The purchase price for the Shares shall be SEK 1,665,341,125 (the
"Purchase Price") (representing a price per Share of SEK 175).
2.2    In the event that the Buyer, prior to the end of the eighteenth month
period from the completion of the Transaction contemplated in this Agreement,
completes an agreement to sell the Shares, or part of the Shares, or otherwise
use the Shares, or part of them, as consideration in another transaction, to a
third party outside of the group of the Buyer for a price that exceeds the
Purchase Price (the excess part of such price being called "Excess





--------------------------------------------------------------------------------




Value"), then the Buyer shall pay in cash 50% of such Excess Value to the Seller
within ten (10) Business Days from the date when such transaction is completed.


3
Completion

3.1    The Transaction shall be completed no later than 2 December 2016 (CET)
(the "Completion Date") by the Parties as follows;
(a) the Buyer shall pay the Purchase Price in immediately available funds in SEK
by wire transfer to the Seller's bank account with Svenska Handelsbanken AB,
Swift: SWIFT HANDSESS, account no. 6103-512 387 672, IBAN: SE94 6000 0000 0005
1238 7672, such payment to be evidenced by confirmation to the Seller from the
bank operating the Seller's Bank Account that such funds have been so credited;
and
(b) the Seller shall procure that the Shares are transferred free and clear of
all encumbrances to and registered on the account no. 9298894 with Nordea Bank,
BIC: NDEASEXXX, in the name of MLPF&S New York (MLPFS BIC: MLCOUS3GATL), such
registration to be evidenced by confirmation to the Buyer from the bank
operating the account that the Shares have been so registered.
3.2    The parties agree that the actions and deliveries set out in clause 3.1
(a) - (b) made or performed at completion shall be deemed to have been made or
performed simultaneously and that each such action and delivery shall require
all other actions and deliveries to be completed.


4
Representations and warranties

4.1    The Seller makes the following representations and warranties to the
Buyer, each of which is made on the Effective Date and on the Completion Date:


i.
The Seller has the necessary power and authority to execute this Agreement and
to consummate the Transaction.

ii.
The Seller has obtained all corporate and governmental authorizations (including
but not limited to the relevant competition authorities) and all other
applicable mandatory or necessary consents, clearances, licenses and exemptions
and taken any other actions required to authorize or permit the Seller to
execute and to perform its obligations under this Agreement.

iii.
The Seller is the sole owner of the Shares. The Shares are validly issued,
allotted and fully paid and are not subject to any encumbrances (i.e. any
pledge, mortgage, lien, option, retention of title, right of pre-emption, right
of first refusal or any other third party rights or other security interest).

iv.
The Seller is, after due enquiry with its representatives on the board of the
Company, not aware of the Company maintaining any insider list relating to
inside information which may have a negative effect on the price of the shares
in the Company.

4.2    The Buyer makes the following representations and warranties to the
Seller, each of which is made on the Effective Date and on the Completion Date:


i.
The Buyer has the necessary power and authority to execute this Agreement and to
consummate the Transaction.






--------------------------------------------------------------------------------








ii.
The Buyer has obtained all corporate and governmental authorizations (including
but not limited to the relevant competition authorities) and all other
applicable mandatory or necessary consents, clearances, licenses and exemptions
and taken any other actions required to authorize or permit the Seller to
execute and to perform its obligations under this Agreement.



5
Post Completion Undertakings

5.1    The Seller undertakes to take any action in furtherance of enabling the
Buyer to appoint one member of the Company’s Nomination Committee as soon as
possible following the Completion Date.


6
Miscellaneous

6.1    Each Party shall be responsible for its obligation, if any, to disclose
changes in its shareholding in the Company pursuant to the rules in the Swedish
Financial Instruments Trading Act (Sw. lag (1991:980) om handel med finansiella
instrument).
6.2    Subject to Section 6.1, any public disclosure of the existence or
contents of this Agreement will need to be agreed in advance between the
Parties, except as required by applicable law or stock exchange regulation.
6.3    Each Party shall bear its own costs incurred by it in connection with the
preparation, negotiation and entry into of this Agreement.
6.4    Each of the Parties confirms that this Agreement represents the entire
understanding and constitutes the whole agreement between the Parties in
relation to its subject matter and supersedes all prior agreements and
understandings, whether oral or written, between the Parties with respect to the
subject matter hereof.


7
Governing Law and Disputes

This Agreement shall be governed by and construed in accordance with the laws of
Sweden. Any dispute, controversy or claim arising out of, or in connection with,
this Agreement, or the breach, termination or invalidity of the Agreement, shall
be settled by arbitration in accordance with the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce. The place of arbitration shall
be Stockholm, Sweden. The language to be used in the arbitral proceedings shall
be English.
____________________


This Agreement has been duly executed in two (2) original copies, of which each
of the Parties has taken one (1) copy.
27 November 2016











--------------------------------------------------------------------------------






AxMeko AB                                LKQ Netherlands B.V.    


__/s/ Paul Schrotti_____________                        __/s/ John
Quinn___________
Name:     Paul Schrotti                            Name: John Quinn
Title:    Director, Authorized Signatory                    Title: Director and
Authorized Signatory    





